Citation Nr: 9935199	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-23 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
intermittent post-traumatic headache.  

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic left supraorbital neuralgia.  

3.  Entitlement to a rating in excess of 10 percent for scar 
of the left supraorbital rim.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1970 and from July 1971 to August 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In a September 1999 informal hearing presentation, the 
veteran's representative raised the issue of entitlement to 
service connection for post-traumatic stress disorder.  This 
issue has not been properly developed or certified for 
appellate consideration.  This matter is referred to the RO 
for such further action as is deemed appropriate.  The Board 
notes that this disorder was previously addressed in a 
January 1989 rating decision.  The claim was denied at that 
time.  


FINDINGS OF FACT

1.  In November 1997, the veteran reported that his headaches 
were less frequent, but said that he experienced attacks of 
shooting pain above the left eye which occurred up to twice a 
day and sometimes just twice a week.  They lasted about two 
hours and were relieved by Tylenol.  

2.  Residuals of post-traumatic supraorbital neuralgia 
include some hypesthesia about 1/2 to 1 inch around the left 
supraorbital rim scar with anesthesia for the pin; these 
manifestations are analogous to no greater than moderate, 
incomplete paralysis of the ninth cranial nerve.  

3.  The left supraorbital scar is productive an indentation 
of the left supraorbital rim with a scar about 1 inch long.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for intermittent post-traumatic headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.120, 4.124, Diagnostic Code (DC) 
8100 (1998).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for post-traumatic left supraorbital neuralgia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.120, 4.123, 4.124(a), DCs 
8407, 8209 (1998).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for scar of the left supraorbital rim have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, DC 7800 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was in a motorcycle accident in July 1972 at 
which time he sustained numerous fractures to include a 
fracture of the right orbital ridge and left supraorbital 
ridge and left base of the skull with no artery or nerve 
involvement.  Postservice VA examination in October 1988 
showed that this fracture was healed.  The veteran reported 
frontal headaches that were sharp in character and occurred 
approximately once per week and lasted from a short time up 
to eight hours.  Aspirin gave him some relief.  Persistent, 
intermittent headaches as secondary to the skull fracture 
were noted.  Service connection for residuals of a skull 
fracture, rated as 10 percent disabling was established upon 
rating decision in January 1989.  The 10 percent rating was 
based on DC 9304 regarding dementia due to head trauma.  

In December 1995, the veteran filed to reopen his claim for 
an increased evaluation.  VA outpatient records from December 
1995 were submitted in support of his claim.  These records 
include complaints of headaches behind the eye.  

Upon rating decision in April 1996, the RO confirmed the 10 
percent rating in effect for residuals of a skull fracture.  

Subsequently submitted records include private and VA 
documents.  Essentially these records refer to treatment for 
disorders other than those at issue.  The Board notes, 
however, that upon psychiatric examination in November 1990, 
the veteran reported constant headaches that he associated 
with his history of closed head injury and traumatic brain 
disease.  

Upon VA neurological examination in November 1997, the 
veteran noted that he worked as a janitor.  He complained of 
pain about the left eye.  He told the examiner that over the 
years, the headaches had become less frequent but he said 
that the attacks of shooting pain above the left eye occurred 
about twice a day.  Sometimes they occurred twice a week.  
The attacks lasted about two hours and were relieved by 
Tylenol.  The last reported headache was two days prior to 
this examination and lasted about two hours.  Examination 
showed that optic fundi were within normal limits and visual 
fields were full to confrontation.  Extraocular movements 
were full without nystagmus.  His hearing was intact.  The 
examiner also described an indentation of the left 
supraorbital rim with a scar about 1 inch long.  There was 
some hypesthesia about 1/2 to 1 inch around the scar with 
anesthesia for the pin.  There was no facial dysesthesia, 
aside from the one mentioned around the scar.  The muscles of 
the jaw, face, palate, and the tongue moved symmetrically and 
speech was well articulated.  The diagnosis was intermittent 
post-traumatic left supraorbital neuralgia and headache.  

In an April 1999 rating decision, the RO determined that the 
service-connected disorder classified as residuals of a skull 
fracture should be reclassified and evaluated as intermittent 
post-traumatic headaches.  The 10 percent rating in effect 
for this service-connected disorder was increased to 30 
percent using DC 8100 regarding headaches.  The effective 
date of this increase was December 7, 1995, the date the 
veteran filed for an increased evaluation.  The RO noted that 
this award was based on the frequency of the symptoms 
experienced.  Additionally, the RO awarded separate 10 
percent evaluations for post-traumatic left supraorbital 
neuralgia and scar of the left supraorbital rim.  These 
ratings were also assigned effective from December 7, 1995.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The criteria for evaluation of migraine headaches are set 
forth in DC 8100.  Under this code, an evaluation of 50 
percent disabling is appropriate with objective evidence of 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is appropriate where the evidence demonstrates 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 10 percent 
rating is appropriate with characteristic prostrating attacks 
averaging one in 2 months over last several months.  A 
noncompensable rating is warranted with less frequent 
attacks.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at time excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

The veteran's service-connected post-traumatic left 
supraorbital neuralgia is currently evaluated as 10 percent 
disabling under DC 8407 for neuralgia of the ninth 
(glossopharyngeal) cranial nerve in conjunction with DC 8209 
which provides the following schedule for paralysis of that 
nerve: complete warrants a 30 percent rating; incomplete, 
severe warrants a 20 percent rating; and incomplete, moderate 
warrants a 10 percent rating.  

A 10 percent disability evaluation is warranted for facial 
scars that are moderately disfiguring.  A 20 percent 
evaluation requires the presence of severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips, and auricles.  38 C.F.R. Part 
4, Code 7800 (1998).  

Analysis

Intermittent Post-Traumatic Headaches

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the veteran has reported frequent headaches, a rating 
of 50 percent is not appropriate unless the evidence shows 
very frequent completely prostrating and prolonged attacks.  
The VA examiner who evaluated the veteran for compensation 
purposes in November 1997 did not indicate that the veteran's 
headaches were prostrating.  Just as significantly, if not 
more so, the veteran himself has not reported completely 
prostrating attacks.  According to his own characterization, 
his headaches, which apparently are precipitated by a 
shooting pain above the left eye, lasted about two hours and 
were relieved by Tylenol.  He has reported that his headaches 
have become less frequent over the years.

In the absence of prostrating attacks, the Board is unable to 
conclude that the veteran's disability meets the criteria for 
an evaluation of the recently awarded 30 percent.  It 
follows, that since prostrating attacks have not been shown, 
they could not result in severe economic inadaptability.  
Thus, the representative's September 1999 request that this 
claim be remanded for the purpose of conducting a 
contemporaneous examination to determine industrial 
incapacity would cause only unnecessary delay at this time, 
and the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.  

Additionally, the Board concurs with the RO that there are no 
unusual or exceptional factors such as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  

Post-Traumatic Left Supraorbital Neuralgia

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  On the other hand, where entitlement to 
compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim for 
increased benefits based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
In this case, rather than provide a "staged rating" for 
discrete intervals during the period under appellate review, 
the RO elected to make the highest rating awarded retroactive 
to the earliest effective date assignable.  It is evident 
that the rating action by the RO contemplated all the 
relevant evidence or record.  Accordingly, although the RO 
characterized this issue as an "increased rating," the 
substantive adjudicative considerations set forth in 
Fenderson, supra, were satisfied by the RO's adjudicative 
process and the Board does not find that the claimant will be 
prejudiced by appellate review on the current record.  

The medical evidence in the present case reflects that in 
November 1997 there was hypesthesia about 1/2 to 1 inch around 
the left supraorbital scar with anesthesia for the pin.  
There was no facial dysesthesia, aside from that around the 
scar.  The muscles of the jaw, face, palate, and the tongue 
moved symmetrically and speech was well articulated.  

When considering the rating criteria as summarized above, the 
Board notes that the maximum rating assignable for the 
veteran's symptoms diagnosed as neuralgia is 10 percent for 
moderate, incomplete paralysis.  38 C.F.R. § 4.124; DC 8209.  
The veteran's disorder is not shown to be characterized by 
organic changes or tic douloureux or trifacial neuralgia 
which would allow for a rating in excess of 10 percent.  See 
38 C.F.R. §§ 4.123 and 4.124 (1998).  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).   The Board would further observe that it appears 
that the RO has liberally construed the record in granting 
both a rating for neuralgia and, at the same time, increasing 
the rating for the headache disability on the facts of this 
case.  In other words, since the upper schedular limit on the 
rating for neuralgia is 10 percent, it appears that the RO 
increased the rating for the headache disability not because 
the headache disability itself is more disabling, but in 
order to provide the veteran with compensation at a level 
reflective of overall functional impairment produced by his 
service connected disabilities.  The Board certainly has no 
quarrel with this action, which appears to the Board to be 
fair and in keeping with the liberal spirit of the benefit 
system for veterans, but the claimant would be well advised 
to keep this fact in mind.

Scar of the Left Supraorbital Rim 

As before, when discussing the veteran's service connected 
neuralgia, the veteran's appeal in this claim is of the 
initial assignment of the 10 percent rating.  The Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson and Francisco, supra.  In reaching the 
determination detailed below, the Board has considered 
whether the veteran is entitled to a "staged" rating as 
prescribed in Fenderson.  However, since the rating described 
reflects the greatest degree of disability shown by the 
record consistent with the date of the grant of service 
connection, a remand to specifically address the concept of a 
"staged" rating is unnecessary.  

In November 1997, the examiner reported that there was an 
indentation of the left supraorbital rim with a noticeable 
one-inch scar.  Based on these findings, the RO granted a 10 
percent rating under DC 7800 which provides such a rating 
when there are facial scars which are moderately disfiguring.  
It is the Board's conclusion that the evidence does not 
reflect those manifestations that warrant an increased 
evaluation of 20 percent.  For example, the evidence does not 
reflect that the indentation of the left supraorbital rim and 
noticeable one-inch scar is severely disfiguring, producing a 
marked and unsightly deformity of the eyelids, lips, and 
auricles.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  






(CONTINUED ON NEXT PAGE) 





ORDER

The claim of entitlement to a rating in excess of 30 percent 
for intermittent post-traumatic headaches is denied.  

The claim of entitlement to a rating in excess of 10 percent 
for left supraorbital neuralgia is denied.  

The claim of entitlement to a rating in excess of 10 percent 
for scar of the left supraorbital rim is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

